113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Edward McDOWELL, Appellant,v.Charlotte Lynn RANDALL, in her official and individualcapacity;  State of South Dakota;  Joe Class, Warden, SouthDakota State Penitentiary;  Mark W. Barnett, AttorneyGeneral;  Ron Miller, Prison Health Services;  Kay Wilka,Sioux Valley Hospital, Appellees.
No. 96-1251.
United States Court of Appeals, Eighth Circuit.
Submitted May 23, 1997.Filed May 29, 1997.

Appeal from the United States District Court for the District of South Dakota.
Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Edward McDowell appeals from the district court's1 order dismissing his action under 42 U.S.C. § 1983 as frivolous pursuant to 28 U.S.C. § 1915(d) (now codified at 28 U.S.C. § 1915(e)(2)).  Having reviewed the record and the parties' briefs, we conclude that the district court's judgment was correct, and that an extended discussion is not warranted.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable John Bailey Jones, United States District Judge for the District of South Dakota